DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 13, 14, and 17 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 19, 2021.
Applicant’s election without traverse of Invention I and Species B (claims 1 – 12, 15, and 16) in the reply filed on January 19, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 12, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “each kinematic mounting site providing a kinematic mount formed in response to attachment of a transportable kinematic mount portion to a corresponding one of multiple anchored kinematic mount portions fixed at an associated 
Claim 1 further recites the limitation “its component” in the first paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘component’ previously set forth in the preamble, or whether Applicant intends to set forth a second ‘component,’ separate and independent from the ‘component’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the previously set forth ‘component.’
Claim 5 recites the limitation “XYZ stage.” It is generally unclear as to Applicant’s intent regarding this limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “a stage capable of movement in the X, Y, and Z directions.”
Claim 6 recites the limitation XYZ and Θ stage.” It is generally unclear as to Applicant’s intent regarding this limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “a stage capable of movement in the X, Y, Z, and Θ directions.”
Claim 7 recites the limitation “anchored kinematic mount portions.” It is unclear as to whether Applicant intends the limitation to refer to the ‘multiple anchored kinematic mount portions’ previously set forth in claim 1, or whether Applicant intends to set forth a second set of ‘anchored kinematic mount portions,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘multiple anchored kinematic mount portions’ previously set forth.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 12, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mikio (Japanese Patent Publication Number JP 2002-172597 A, both document and machine translation provided in IDS).
As to claim 1, Mikio teaches a system using micro tools for micro assembly of a workpiece that includes a component having a wire (figure 1, elements 9, 11, 13, and 15 being the ‘micro tools’; machine translation, paragraphs 9 – 11 and 25), the micro tools arranged according to an assembly sequence carried out at different assembly stations that include a first assembly station and a second assembly station that is different form the first assembly station (figure 1, portion of element 101 adjacent elements 9, 11, 13, and 15 being the ‘assembly stations’; machine translation, paragraph 20), the system comprising: multiple kinematic mounting sites located at the different assembly stations (figure 1, portion of element 101 adjacent elements 9, 11, 13, and 15 being the ‘multiple kinematic mounting sites’ and ‘assembly stations’); multiple multi-axis motion stages including a first multi-axis motion stage at the first assembly station and a second multi-axis motion stage at the second assembly station (figures 1 and 8, element 1103 being the ‘first multi-axis motion stage’ and element 5 being the ‘second multi-axis motion stage’; machine translation, paragraphs 20, 25, 27), the first multi-axis motion stage 
Regarding the limitations of the ‘kinematic mounts,’ ‘transportable kinematic mount portions,’ ‘anchored kinematic mount portions’ and ‘anchored kinematic mounts,’ each of these limitations recite functional language capable for use with the claimed system. It is the position of the Examiner that it is physically possible to employ the ‘kinematic mounts,’ ‘transportable kinematic mount portions,’ ‘anchored kinematic mount portions’ and ‘anchored kinematic mounts’ recited in the claim with the system of Mikio.
As to claims 2 and 4, the discussion of claim 1 is incorporated herein.
As to claim 3, Mikio teaches a robotic arm (figures 1 and 4, element 301 being the ‘robotic arm’; machine translation, paragraph 31).
As to claim 5, Mikio teaches that the first multi-axis motion stage is a stage capable of movement in the X, Y, and Z directions (figures 1 and 8, element 1103; machine translation, paragraph 27)
As to claim 6, Mikio teaches that the second multi-axis motion stage is a stage capable of movement in the X, Y, Z, and Θ directions (figures 1 and 5, element 5; machine translation, paragraph 20).
As to claim 7, Mikio teaches that the different assembly station include a carousel (figure 1, element 101 being the ‘carousel’). Examiner notes that ‘carousel’ is defined by Merriam-Webster’s Dictionary as “a case or tray used for storage or display.”
As to claim 8, the system of Mikio is capable of use with a component that includes a proximal constraint for an embolic coil.
As to claims 9 and 10, the system of Mikio is capable for use with a workpiece that comprises an embolic coil retained in a sheath.
As to claim 11, Mikio further teaches inspection cameras at the different assembly stations (figures 1, 7, 8, and 10, elements 905, 1107, 1311, and 1505 being the ‘inspection cameras’).
As to claim 12, Mikio teaches that the second micro tool is a solenoid-actuated microdot dispenser (figures 1 and 8, element 5; machine translation, paragraph 56).
As to claim 15, Mikio further teaches a third micro tool that his the same as the second micro tool and included in a redundant assembly station for improving throughput (figure 1, element 503 being the ‘third micro tool’; machine translation, paragraphs 24 and 31).
As to claim 16, Mikio teaches that the first micro tool includes a wire cutting tool (figure 1, element 11).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726